Per Curiam.
Because this petition seeks belated appeal of a lower tribunal order in a civil matter, the petition for belated appeal is denied. See Powell v. Fla. Dep't of Corrections , 727 So.2d 1103 (Fla. 1st DCA 1999) (stating that because the proceedings below were civil in nature, the provisions of Florida Rule of Appellate Procedure 9.141(c) are not applicable). This disposition is without prejudice to Petitioner's right, if any he has, to seek relief in the lower tribunal by a motion pursuant to Florida Rule of Civil Procedure 1.540. See Snelson v. Snelson , 440 So.2d 477 (Fla. 5th DCA 1983).
Rowe, Ray, and Makar, JJ., concur.